Hill, P. J.
(dissenting). The Civil Service Commission of the State appeals from an order directing it to certify petitioner’s name for the position of a Senior Attorney in the State Department of Taxation and Finance. For some years he has been an attorney serving with the Transit Commission, and later with the Public Service Commission of the State. When the statute under which the former existed was repealed, the position which he had held was abolished as of October 1, 1943. On the 22d day of that month appellant, the Civil Service Commission of the State, placed his name “ana Preferred list for Senior Attorney.” Four days thereafter he received a letter from the chairman of appellant, giving notice of an examination for the position of “ Senior Attorney (Taxation and Finance) Department of Taxation and Finance.” He at once communicated that he was available for the position, and that an examination was unnecessary. The appointment was refused upon the ground that the work in the Department of Taxation and Finance required “ specialized tax practice ”; that the work which petitioner had formerly done required “ specialized public utility practice ”, therefore that under section 31 of the Civil Service Law the positions did not correspond and petitioner was ineligible. Thereunder he was to remain on the preferred list until a job requiring specialized public utility practice was vacant or until the end of four years when he would be automatically dropped.
*366There is a school of thought that about the most dangerous counselor is one who believes himself so skilled in the field that recourse to the books and statutes is unnecessary before arriving at a conclusion. Opposed is the theory that one trained generally in legal lore and philosophy, and who with zeal and vigor approaches each problem as being undecided, arrives more often at a correct interpretation of a pronouncement contained in the precedents, or the legislative intent if a statute is involved.
' Some appellate courts have before them, inter alla, matters of taxation and finance, those arising in the field of the public utilities and in Workmen’s Compensation. The members of those courts are attorneys who have practiced in fields where issues of the kind mentioned are rare; professors or instructors in law schools, or office holders, who have had a limited practice of any kind. It has been stated, in substance, by a great lawyer and judge, that anything within the realm of human knowledge is grist for the judicial mill. The indicia of the courts, manned as mentioned, indicate an adaptation by a new incumbent to the field in a surprisingly brief period. In Matter of Cowen v. Reavy (283 N. Y. 232) the Court of Appeals on the main issue divided as nearly equally as possible (four to three) but each group held that an attorney was an attorney entitled to have recognition as such, whether he came to the Bar from a recognized law school or by some other method, so long as the way had been approved by the Court of Appeals.
Under the Civil Service Law (§ 31) appellants are required to appoint the respondent if the work in the legal branch of the Department of Taxation and Finance is substantially similar or corresponds to the work which he had earlier done in the Transit Commission. He is entitled to be placed and to be continued in service, always having in mind the force of seniority and the rule as to certification to a preferred list if a position is abolished.
The order of the Special Term should be affirmed, with fifty dollars costs.
Heffernan and Foster, JJ., concur with Brewster, J.; Hill, P. J., dissents in an opinion in which Bliss, J., concurs.
Order reversed on the law and petition dismissed, without costs.